IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                         NO. WR-82,018-01


                         IN RE JOHN BRANDON BENNETT, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. W03-58932-P(A) IN THE 203RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 203rd District Court of Dallas County, that more than 35 days have elapsed, and

that the application has not yet been forwarded to this Court. The district court entered an order

designating issues on August 3, 2012.

        Respondent, the Judge of the 203rd District Court of Dallas County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                -2-

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: December 10, 2014
Do not publish